
	
		I
		112th CONGRESS
		2d Session
		H. R. 6092
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2012
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To implement updated pay and personnel policies in order
		  to improve the recruitment and retention of qualified Federal wildland
		  firefighters and to reduce the Federal Government’s reliance on the more costly
		  services of non-Federal wildfire resources.
	
	
		1.Short title; table of
			 contentsThis Act may be cited
			 as the Wildland Firefighters Health
			 Protection Act.
		2.DefinitionsFor the purposes of this Act—
			(1)the term
			 wildland firefighter means an employee of a Federal land
			 management agency, the duties of whose position are primarily to perform work
			 directly related to the prevention, control, suppression, and management of
			 wildfires, including—
				(A)an employee of a
			 Federal land management agency who is assigned to support wildland fire
			 suppression activities; and
				(B)an employee who is
			 transferred to a supervisory or administrative position from a position of
			 wildland firefighter (as defined by the preceding provisions of this
			 paragraph);
				(2)the term
			 Federal land management agency means—
				(A)within the
			 Department of the Interior, the Bureau of Land Management, the Bureau of Indian
			 Affairs, the National Park Service, and the Fish and Wildlife Service;
			 and
				(B)within the
			 Department of Agriculture, the Forest Service; and
				(3)the term
			 employee has the meaning given such term by section 2105 of title
			 5, United States Code.
			3.Classification of
			 wildland firefighters
			(a)Requirements
				(1)In
			 generalWithin 30 days after the date of the enactment of this
			 Act, the Office of Personnel Management, in cooperation with the Federal land
			 management agencies, shall commence development of a separate and distinct
			 wildland firefighter occupational series that will more accurately reflect the
			 variety of duties performed by wildland firefighters.
				(2)DesignationThe
			 official title assigned to any occupational series established pursuant to
			 paragraph (1) shall include the designation of Wildland
			 Firefighter.
				(3)Positions
			 describedParagraph (1) applies with respect to any class or
			 other category of positions that consists primarily or exclusively of forestry
			 technician positions, range technician positions, or any other positions the
			 duties and responsibilities of which include—
					(A)significant
			 wildfire preparedness and suppression activities; or
					(B)activities
			 necessary to meet any other emergency incident to which assigned.
					(4)ConsultationCongress
			 encourages the Office of Personnel Management to consult with recognized
			 employee organizations, employee associations, and any other groups that
			 represent Federal wildland firefighters in carrying out this subsection.
				(b)Hazardous duty
			 differential not affectedSection 5545(d)(1) of title 5, United
			 States Code, is amended by striking all after except and
			 inserting an em dash and the following:
				
					(A)an employee in an
				occupational series covering positions for which the primary duties are
				wildland firefighting, as determined by the Office; and
					(B)in such other
				circumstances as the Office may by regulation prescribe;
				and
					.
			(c)Employees
			 currently in 401 seriesAny
			 individual who, as of the date of the enactment of this Act, holds a position
			 of wildland firefighter shall have the option of either remaining in the 401
			 series (as in effect on such date under chapter 51 of title 5, United States
			 Code) or being included in the new wildland firefighter series, as established
			 pursuant to subsection (a).
			4.Pay and
			 benefits
			(a)In
			 GeneralIn the case of a
			 wildland firefighter, for full-time, part-time, and intermittent tours of duty,
			 hours of work officially ordered or approved in excess of 40 hours per week or
			 8 hours per day shall be considered overtime work, inclusive of all time the
			 firefighter is away from their official duty station assigned to an emergency
			 incident, in support of an emergency incident, or pre-positioned for emergency
			 response, and shall be compensable as work time in accordance with section
			 5542(a) of title 5, United States Code, as amended by subsection (b)(1).
			(b)Requirements
				(1)Amendment to
			 title 5Section 5542(a) of title 5, United States Code, is
			 amended by adding at the end (as a flush left sentence) the following:
					
						Notwithstanding paragraphs (1) and
				(2), for a wildland firefighter assigned to an emergency incident, assigned in
				support of an emergency incident, or pre-positioned for emergency response, the
				overtime hourly rate of pay is an amount equal to one and one-half times the
				hourly rate of the basic pay of the employee, and that entire amount is premium
				pay..
				(2)Fair Labor
			 Standards Act of 1938For the purpose of applying the provisions
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 201, et seq.) with respect
			 to wildland firefighters, no violation referred to in such provisions shall be
			 considered to have occurred if the requirements described in paragraph (1) are
			 met.
				(c)Portal-to-Portal
			 compensation pilot program
				(1)FundingThere
			 is authorized to be appropriated $25,000,000 to initiate a portal-to-portal
			 pilot program under this subsection, commencing with the 2013 wildfire season.
			 Any sums required in addition to amounts appropriated pursuant to the preceding
			 sentence may be secured from the existing wildfire suppression budget for the
			 fiscal year in which the season occurs.
				(2)DurationThe
			 pilot program shall be carried out by the Department of the Interior and the
			 Department of Agriculture for a period not to exceed 3 calendar years beginning
			 as of the start of the 2013 wildfire season.
				(3)ReportNo
			 later than 90 days after the completion of the pilot program, the Secretary of
			 the Interior and the Secretary of Agriculture shall submit to Congress a joint
			 report on the effectiveness of the pilot program. Such report shall address the
			 effect of the program with respect to—
					(A)recruitment and
			 retention of wildland firefighters; and
					(B)any cost
			 savings.
					(4)Additional
			 requirementsTo ensure adequate funding and to realize maximum
			 wildfire suppression savings, the Secretary of the Interior and the Secretary
			 of Agriculture shall take appropriate measures to ensure that total funding for
			 non-Federal fire suppression personnel and other resources, by their respective
			 Departments—
					(A)for the first year
			 of the pilot program, do not exceed 90 percent of their combined non-Federal
			 fire suppression costs for the 2011 and 2012 wildfire seasons;
					(B)for the second
			 year of the pilot program, do not exceed 75 percent of their combined
			 non-Federal fire suppression costs for the 2011 and 2012 wildfire seasons;
			 and
					(C)for the third year
			 of the pilot program, do not exceed 65 percent of their combined non-Federal
			 fire suppression costs for the 2011 and 2012 wildfire seasons.
					(d)Hazardous duty
			 differential To be treated as part of a wildland firefighter’s base pay for
			 retirement purposes
				(1)In
			 generalSection 8331(3) of title 5, United States Code is
			 amended—
					(A)in subparagraph
			 (G), by striking and at the end;
					(B)in subparagraph
			 (H), by inserting and at the end; and
					(C)by adding after
			 subparagraph (H) the following:
						
							(I)with respect to a
				wildland firefighter (as defined by section 2 of the
				Wildland Firefighters Health Protection
				Act), any pay differential received under section
				5545(d);
							.
					(2)Conforming
			 amendmentSuch section 8331(3) is further amended, in the matter
			 following subparagraph (I) (as added by paragraph (1)(C)), by striking
			 subparagraphs (B) through (H) of this paragraph and inserting
			 subparagraphs (B) through (I),.
				(e)Hazardous duty
			 differential
				(1)In
			 generalIn the administration
			 of section 5545(d) of title 5, United States Code, the Office of Personnel
			 Management shall take such measures as may be necessary to ensure that, under
			 the schedule or schedules of pay differentials for duty involving unusual
			 physical hardship or hazard, a pay differential of 25 percent shall be payable
			 to an individual while serving as a member of a wildland firefighting
			 crew.
				(2)DefinitionFor purposes of this subsection, the term
			 wildland firefighting crew includes ground (hand crew, hotshot,
			 engine, and other fire apparatus personnel) and airborne (smoke jumper or
			 helitack) firefighting personnel on the fire line of any wildfire or prescribed
			 fuel treatment burn or fire, as further defined in regulations of the Office of
			 Personnel Management.
				(f)Benefits for
			 seasonal wildland firefighters
				(1)Provisions
			 relating to life insuranceSection 8716(b) of title 5, United States
			 Code, is amended—
					(A)in paragraph (2),
			 by striking or at the end;
					(B)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
					(C)by adding after
			 paragraph (3) the following:
						
							(4)a wildland firefighter within the meaning
				of section 2 of the Wildland Firefighters
				Health Protection
				Act.
							.
					(2)Provisions
			 relating to health benefitsSection 8913(b) of title 5, United States
			 Code, is amended—
					(A)in paragraph (3),
			 by striking or at the end;
					(B)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
					(C)by adding after
			 paragraph (4) the following:
						
							(5)a wildland firefighter within the meaning
				of section 2 of the Wildland Firefighters
				Health Protection
				Act.
							.
					(g)Buy back of
			 civilian time after 1989
				(1)In
			 generalAny individual who is
			 subject to the Federal Employees’ Retirement System as a firefighter (within
			 the meaning of section 8401 of title 5, United States Code) on the date of the
			 enactment of this Act shall be entitled to have any qualifying firefighter
			 service treated as creditable service under section 8411 of such title.
				(2)Qualifying
			 firefighter serviceFor purposes of this subsection, the term
			 qualifying firefighter service means, in connection with an
			 individual, any service—
					(A)which was performed by such individual, as
			 a wildland firefighter, after 1989 and before the date of the enactment of this
			 Act; and
					(B)for which such
			 individual was not allowed to receive retirement credit by reason of section
			 8347(g) or 8402(c) of such title 5.
					(3)Deposit
			 requirementCredit for a period of service may not be given under
			 this subsection unless the individual involved makes a deposit, in such manner
			 as the Office of Personnel Management may by regulation require, equal to the
			 employee contributions that would have been required (in the case of a
			 firefighter) for such period under section 8334(c) or 8422(a) of such title 5,
			 with interest.
				(4)CertificationThe
			 Office of Personnel Management shall accept the certification of the Secretary
			 of the Interior or the Secretary of Agriculture, as the case may be, concerning
			 whether an individual performed qualifying firefighter service and the length
			 of the period of such service the individual performed.
				
